DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/18/2020 has been entered.
Status of Claims
Claims 1-14, 19-33, 36, 37, 42-52, 56-60, 66, 70, 72, 73, 75 and 76 are cancelled. Claims 15-18, 34-35, 38-41, 53-55, 61-65, 67-69, 71 and 74 are amended. Claims 77-83 are newly added. Claims 15, 63 and 77 are independent claims. Claims 53-55, 61-65, 67-69, 71 and 74 are withdrawn. Claims 15-18, 34-35, 38-41 and 77-83 are currently examined on the merits.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 15-17 and 34 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Daisuke Hayashi (US 20150243541 A1, “Hayashi”), or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Daisuke Hayashi (US 20150243541 A1, “Hayashi”).
Regarding claim 15, Hayashi (entire document) teaches an unsintered laminate comprising a first unsintered layer includes aluminum oxide (a first layer of green sinterable material) (figs 3, 5 and 6; 0029, 0055, 0062-0064 and claim 9); and a second unsintered layer includes nitrides (a second layer of green sinterable material) (figs 3, 5 and 6; 0029, 0055, 0062-0064 and claim 9).
Hayashi teaches a same unsintered laminate as instantly claimed, and further teaches that the laminate of the first unsintered layer and the second unsintered layer is heated (0065). Even if it is not clearly envisaged that upon heat treatment of the unsintered laminate, the second layer has a porosity of at most 1% and an average grain size of at least about 100 nm and at most about 100 µm in Hayashi, it still would have been reasonably expected that upon heat treatment of the unsintered laminate, the second layer has a porosity of at most 1% and an average grain size of at least about 100 nm and at most about 100 µm, because the same or similar process is expected to produce the same or similar results/effects. 
Regarding claim 16, , Hayashi teaches a same unsintered laminate and the laminate being heated as addressed above. Even if it is not clearly envisaged that upon the heat treatment of the laminate, the second layer has a porosity of at most 0.5% and an average grain size of at least about 300 nm and at most about 30 µm in Hayashi, it still would have been reasonably expected that upon the heat treatment of the laminate, the second layer has a porosity of at most 0.5% and an average grain size of at least about 300 nm and at most about 30 µm, because the same or similar process is expected to produce the same or similar results/effects.

Regarding claim 34, Hayashi teaches that the first layer of green sinterable material includes aluminum oxide (0055 and 0062).
Claims 18, 35, 38, 39 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi as applied to claim 15 above, and further in view of Aihara et al (US 20060073349 A1, “Aihara”).
Regarding claim 18, Hayashi teaches the heat treatment of the unsintered laminate, but does not explicitly teaches the heat treatment being selected from the group consisting of hot pressing and hot isostatic pressing. However it is a known practice that hot processing is used to process an unsintered material and form a sintered body as taught by Aihara (0057-0058). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Hayashi and processed the unsintered laminate of Hayashi by using the hot processing as suggested by Aihara in order to improve the mechanical strength of the processed material (Aihara 0058).
Regarding claim 35, Hayashi teaches the second layer green sinterable material as addressed above, but does not explicitly teach yttrium oxide. However it is a known practice that a raw powder of yttria (unsintered yttrium oxide) is used for forming sintered material as taught by Aihara (0062-0063). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Hayashi by using the raw yttria power as suggested by Hayashi as an alternative second layer of the unsintered raw material of Hayashi in order to provide a member having high corrosion resistant (Aihara 0008-0012). Further, it is well-established that the selection of a known material based on its suitability for its intended use supported a prima facie Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Also see MPEP 2144.07.
Regarding claims 38 and 39, Hayashi teaches the second layer green sinterable material as addressed above, but does not explicitly teach a sintering aid added to the second layer of green sinterable material in the range from about 300 ppm to about 20% by weight based upon a total weight of the second layer of green sinterable material. However it is a known practice that a sintering aid including zirconia added to the green sinterable material (raw powder yttria) and the content of yttria is about 90% or greater by weight based upon a total weight of the green sinterable material as taught by Aihara (0033 and 0062), e.g., the sintering aid is about 10% or less, overlapping the instantly claimed range from about 300 ppm (0.03%) to about 20%. Overlapping ranges are prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05 I). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Hayashi by adding sintering aids as suggested by Hayashi in order to reinforce the mechanical strength of sintered material (Aihara 0062).
Claims 40 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi as applied to claim 17 above, and further in view of Hamaya et al (US 20040110016 A1, “Hamaya”).
Regarding claim 40, Hayashi teaches an interposing layer as addressed above, but does not explicitly teach the material of the interposing layer as instantly recited. However Hamaya (entire document) teaches a member, wherein an intermediate layer of the member comprises Yb oxide (Yb2O3) (0036 and 0074-0076). Therefore it would have been obvious that one of ordinary skill in the art at the time of invention would have modified Hayashi with prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Also see MPEP 2144.07. 
Regarding claim 41, Hayashi teaches an interposing layer as addressed above, but does not explicitly teach the material of the interposing layer as instantly recited. However Hamaya (entire document) teaches a member, wherein an intermediate layer of the member comprises Yb oxide (Yb2O3) (0036 and 0074-0076). Therefore it would have been obvious that one of ordinary skill in the art at the time of invention would have modified Hayashi with the ytterbium oxide material as suggested by Hamaya in order to provide a member or structure exhibiting excellent heat resistance, corrosion resistance (Hamaya 0002 and 0013).It is also well-settled that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Also see MPEP 2144.07. Further, the transitional language “consisting essentially of” is construed as equivalent to “comprising.” See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355. If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of “consisting essentially of”, applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention. In re De Lajarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964). See MPEP 2111.03. 
Claims 77 and 80 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Daisuke Hayashi (US 20150243541 A1, “Hayashi”).

Regarding claim 80, Hayashi teaches that the first layer of green sinterable material includes aluminum oxide (0055 and 0062).
Claim 78 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi as applied to claim 77 above.
Regarding claim 78, Hayashi teaches a same unsintered laminate as instantly claimed, and further teaches that the laminate of the first unsintered layer and the second unsintered layer is heated (0065). Even if it is not clearly envisaged that upon heat treatment of the unsintered laminate, the second layer has a porosity of at most 1% and an average grain size of at least about 100 nm and at most about 100 µm in Hayashi, it still would have been reasonably expected that upon heat treatment of the unsintered laminate, the second layer has a porosity of at most 1% and an average grain size of at least about 100 nm and at most about 100 µm, because the same or similar process is expected to produce the same or similar results/effects. 
Claims 79 and 83 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi as applied to claim 77 above, and further in view of Hamaya et al (US 20040110016 A1, “Hamaya”).
Regarding claim 79, Hayashi teaches an interposing layer as addressed above, but does not explicitly teach the material of the interposing layer as instantly recited. However Hamaya (entire document) teaches a member, wherein an intermediate layer of the member comprises Yb oxide (Yb2O3) (0036 and 0074-0076). Therefore it would have been obvious prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Also see MPEP 2144.07. 
Regarding claim 83, Hayashi/Hamaya teaches the intermediate layer of the member comprises Yb oxide (Yb2O3) (Hamaya 0036 and 0074-0076). It is also well-settled that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Also see MPEP 2144.07. Further, the transitional language “consisting essentially of” is construed as equivalent to “comprising.” See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355. If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of “consisting essentially of”, applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention. In re De Lajarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964). See MPEP 2111.03. 
Claims 81 and 82 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi as applied to claim 77 above, and further in view of Aihara et al (US 20060073349 A1, “Aihara”).
Regarding claim 81, Hayashi teaches the second layer green sinterable material as addressed above, but does not explicitly teach yttrium oxide. However it is a known practice that a raw powder of yttria (unsintered yttrium oxide) is used for forming sintered material as taught by Aihara (0062-0063). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Also see MPEP 2144.07.
Regarding claim 82, Hayashi teaches the second layer green sinterable material as addressed above, but does not explicitly teach a sintering aid added to the second layer of green sinterable material in the range from about 300 ppm to about 20% by weight based upon a total weight of the second layer of green sinterable material. However it is a known practice that a sintering aid including zirconia added to the green sinterable material (raw powder yttria) and the content of yttria is about 90% or greater by weight based upon a total weight of the green sinterable material as taught by Aihara (0033 and 0062), e.g., the sintering aid is about 10% or less, overlapping the instantly claimed range from about 300 ppm (0.03%) to about 20%. Overlapping ranges are prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05 I). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Hayashi by adding sintering aids as suggested by Hayashi in order to reinforce the mechanical strength of sintered material (Aihara 0062).
Response to Arguments
Applicant's arguments filed 11/18/2020 have been fully considered but they are not persuasive because the arguments do not apply to the new ground rejection as provided above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193.  The examiner can normally be reached on 8am-5pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUA QI/Primary Examiner, Art Unit 1714